Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. James O.  Zigouris (Reg. No. 71,402) on June 25, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claims 3 and 9-10 are canceled.
Claims 1, 4, 7 and 18 are amended as presented below:
1. (Currently amended) A computer-implemented method comprising:

determining, by the computing device, the beacon coverage area based on the information;
determining, by the computing device, a beacon distribution of the one or more physical beacon devices based on the determined beacon coverage area by executing a simulation based on a historical beacon transmission performance of the one or more physical beacon devices; 
displaying, by the computing device, the beacon distribution with a narrative, a report, and an instruction indicating a manner in which the one or more physical beacon devices should be distributed; and
generating, by the computing device, an instruction to relocate a particular physical beacon device of the one or more physical beacon devices based on the beacon distribution, the information, and a default beacon coverage area, wherein: 
the information includes a battery level for the one or more physical beacon devices and the historical beacon transmission performance at various locations for the one or more physical beacon devices,
the beacon coverage area is set to expire and revert to the default beacon coverage area, and 
a revised beacon distribution is determined based on the default beacon coverage area.
 
3. (Canceled)  


 
7. (Currently amended) A computer program product for distributing and placing physical beacon devices in a facility to provide beacon coverage within a beacon coverage area, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
receive information for defining the beacon coverage area in which beacon signals transmitted by one or more of the physical beacon devices traverse the beacon coverage area, wherein respective ones of the beacon signals include information representing respective identifiers of the one or more physical beacon devices;
determine the beacon coverage area based on the information;
determine a beacon placement of the physical beacon devices based on the determined beacon coverage area by executing a simulation based on a historical beacon transmission performance of the one or more physical beacon devices; 
display the beacon placement with a narrative, a report, and an instruction indicating a manner in which the one or more physical beacon devices should be distributed;
generate an instruction to relocate a particular physical beacon device of the one or more physical beacon devices based on the beacon placement and the information, wherein the information includes a battery level information for the one or more physical beacon devices and 
associate content with one of the respective identifiers;
receive the one of the respective identifiers; and
in response to the receiving the one of the respective identifiers, provide the content associated with the one of the respective identifiers to a user device, wherein the beacon coverage area is set to expire and revert to the default beacon coverage area, and a revised beacon distribution is determined based on the default beacon coverage area.

18. (Currently amended) A system comprising:
a CPU, a computer readable memory and a computer readable storage medium associated with a computing device;
program instructions to receive information for defining a beacon coverage area in which beacon signals transmitted by one or more physical beacon devices traverse the beacon coverage area, wherein respective ones of the beacon signals include information representing respective identifiers of the one or more physical beacon devices;
program instructions to determine the beacon coverage area based on the information for defining the beacon coverage area;
program instructions to determine a beacon distribution of the physical beacon devices based on the determined beacon coverage area by executing a simulation based on a historical beacon transmission performance of the one or more physical beacon devices; 

program instructions to generate an instruction to relocate a particular physical beacon device of the one or more physical beacon devices based on the beacon distribution and the information, wherein the information includes a battery level for the one or more physical beacon devices and the historical beacon transmission performance at various locations for the one or more physical beacon devices;
program instructions to associate content with one of the respective identifiers;
program instructions to receive the one of the respective identifiers from a user device; and
program instructions to, in response to the receiving the one of the respective identifiers, provide the content associated with the one of the respective identifiers to the user device, wherein:
the beacon coverage area is set to expire and revert to the default beacon coverage area, 
a revised beacon distribution is determined based on the default beacon coverage area, and
the program instructions are stored on the computer readable storage medium for execution by the CPU via the computer readable memory.
Reasons for Allowance
Claims 3 and 9-10 are canceled.
Claims 1-2, 4-8 and 11-22 are allowed (claims renumbered as claims 1-19).
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 8-11) filed on 01/15/2021.
 Regarding claim 1, In addition to Applicant’s amendments and remarks filed on
01/15/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Friday et al. (US 2016/0323803 A1) discloses determination of coverage area for the beacons (please see Fig. 17, paragraph [0202]) and identifying sector that can be used for transmitting signals to the desired area (please see Fig. 17, paragraph [0203]. 
Hwang et al. (US 2011/0215969 Al), discloses displaying on the display, indicating the repeater location optimization, providing advice as ranked list of locations of the repeaters and suggesting location of the access points that are different from the current AP location (please see paragraph [0004] and [0025]).
Hart et al. (US 2015/0334676 A1), discloses the information regarding beacon payload data such as temperature, battery life that represents operational states of beacon devices  like depleted battery, battery charge falling below threshold which is useful for scheduling replacements or service of beacon devices (please see paragraph [0034]). 
However Friday, Hwang and Hart combined fail to explicitly disclose “determining, by the computing device, a beacon distribution of the one or more physical beacon devices based on the determined beacon coverage area by executing a simulation based on a historical beacon transmission performance of the one or more physical beacon devices;…
the information includes a battery level for the one or more physical beacon devices and the historical beacon transmission performance at various locations for the one or more physical beacon devices;
the beacon coverage area is set to expire and revert to the default beacon coverage area, and
a revised beacon distribution is determined based on the default beacon coverage area”, in combination with the other claim elements and features.
Regarding claim 7, In addition to Applicant’s amendments and remarks filed on
01/15/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Friday et al. (US 2016/0323803 A1) discloses receiving access point information such as locations, sector and other configuration or capability information and beacon identification information (please see paragraphs [0129] and [0200]) determining coverage area for the beacons (please see Fig. 17, paragraph [0202]) and identifying sector that can be used for transmitting signals to the desired area (please see Fig. 17, paragraph [0203]. 
Hwang et al. (US 2011/0215969 Al), discloses displaying on the display, indicating the repeater location optimization, providing advice as ranked list of locations of the repeaters and suggesting location of the access points that are different from the current AP location (please see paragraph [0004] and [0025]).
Hart et al. (US 2015/0334676 A1), discloses the information regarding beacon payload data such as temperature, battery life that represents operational states of beacon devices  like depleted battery, battery charge falling below threshold which is useful for scheduling replacements or service of beacon devices (please see paragraph [0034]). 
However Friday, Hwang and Hart combined fail to explicitly disclose “determine a beacon placement of the physical beacon devices based on the determined beacon coverage area by executing a simulation based on a historical beacon transmission performance of the one or more physical beacon devices;…
wherein the information includes a battery level for the one or more physical beacon devices and the historical beacon transmission performance at various locations for the one or more physical beacon devices;…
wherein the beacon coverage area is set to expire and revert to the default beacon coverage area, and a revised beacon distribution is determined based on the default beacon coverage area”, in combination with the other claim elements and features.
Regarding claim 18, In addition to Applicant’s amendments and remarks filed on
01/15/2021, the prior arts of the record fail to suggest, disclose or teach in combination to render obvious all the limitations of the claim.
In particular, Friday et al. (US 2016/0323803 A1) discloses receiving access point information such as locations, sector and other configuration or capability information and beacon identification information (please see paragraphs [0129] and [0200]) determining coverage area for the beacons (please see Fig. 17, paragraph [0202]) and identifying sector that can be used for transmitting signals to the desired area (please see Fig. 17, paragraph [0203]. 
Hwang et al. (US 2011/0215969 Al), discloses displaying on the display, indicating the repeater location optimization, providing advice as ranked list of locations of the repeaters and suggesting location of the access points that are different from the current AP location (please see paragraph [0004] and [0025]).
Hart et al. (US 2015/0334676 A1), discloses the information regarding beacon payload data such as temperature, battery life that represents operational states of beacon devices  like 
However Friday, Hwang and Hart combined fail to explicitly disclose “program instructions to determine a beacon distribution of the physical beacon devices based on the determined beacon coverage area by executing a simulation based on a historical beacon transmission performance of the one or more physical beacon devices;…
…wherein the information includes a battery level for the one or more physical beacon devices and the historical beacon transmission performance at various locations for the one or more physical beacon devices;…
…the beacon coverage area is set to expire and revert to the default beacon coverage area, 
a revised beacon distribution is determined based on the default beacon coverage area”, in combination with the other claim elements and features.
Therefore, claims 1-2, 4-8 and 11-22 considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679.  The examiner can normally be reached on Mon - Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645